Citation Nr: 0712648	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for residuals of a 
sebaceous cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1952 and from March 1953 to March 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2007, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.  

At the hearing, the veteran testified to symptoms of skin 
conditions that he now suffers on his neck, legs, and arms.  
The Board notes that, at the veteran's June 2004 VA 
examination, the examiner found the veteran's skin condition, 
outside of his facial area, to be separate from his service-
connected residuals of a sebaceous cyst.  Further, the 
veteran testified to possible exposure to radiation.  Thus, 
the Board construes the veteran's testimony regarding his 
skin as an inferred claim for entitlement to service 
connection for a skin disorder, to include as due to exposure 
to radiation.  This claim is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
bilateral hearing loss to military service.

2.  The veteran's residuals of a sebaceous cyst is manifested 
by a dime sized area with no disfigurement, acne, chloracne, 
tenderness, or swelling.

3.  The veteran's residuals of a sebaceous cyst do not 
involve at least 5 percent of the entire body or exposed 
areas or require intermittent systemic therapy for a total 
duration of less than six weeks during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for a compensable rating for residuals of a 
sebaceous cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.118, Diagnostic Code 7899-7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively March 
and April 2004 VA notice and duty to assist letters satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish the veteran's service connection and 
increased rating claims, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claims, and asked him to provide any information in his 
possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran including VA medical treatment 
records.  Further, the veteran was examined in June 2004 in 
connection with this matter.  He also provided testimony at a 
hearing on appeal in February 2007.  Thus, the Board 
considers the VA's duty to assist is satisfied.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date and 
disability rating, if service connection or increased rating 
was granted on appeal.  When implementing the award for 
service connection for bilateral hearing loss, the RO will 
address any notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  On the other hand, since 
the veteran's increased rating claim for residuals of a 
sebaceous cyst is being denied and an effective date will not 
be assigned; there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  Moreover, 
the appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure as an aircraft mechanic 
while in service.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that the veteran was not 
diagnosed with bilateral hearing loss during service.  His 
enlistment examination and separation examination both show 
that he was clinically normal for his hearing.

The veteran's March 1957 separation VA audiological 
examination showed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
10
10
05

The veteran's latest VA audiological examination, in June 
2004, showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
70
65
LEFT
45
70
70
70
75

The veteran's speech discrimination scores were 84 percent 
for the right ear and 72 percent for the left ear. 

In support of his claim, the veteran testified at the video 
conference hearing that he was exposed to loud bomber engines 
while working as an aircraft mechanic in the U.S. Air Force.  
He also testified that he was not provided with and did not 
wear ear protection during that time.  Further, after 
service, he was not exposed to high noise risk since he 
worked as a plumber and worked in the concrete business.  
Service records confirm that the veteran was an aircraft 
mechanic for medium sized bombers in the U.S. Air Force.  

Moreover, the June 2004 VA examiner found that the veteran's 
auditory thresholds at 3000, 4000, and 5000 were at least 40 
decibels or greater, meeting the criteria of 38 C.F.R. 
§ 3.385 such that it could be considered a disability for VA 
purposes.  The examiner diagnosed the veteran with mild-to-
severe sensorineural hearing loss with the left ear more 
severe than the right ear.  After reviewing the veteran's 
service and medical history, the examiner opined that the 
veteran suffered hearing loss due to military service.  
However, the examiner goes on to undermine his conclusion 
because the veteran's hearing was clinically normal upon 
discharge.  

As noted above, the Court has held that a diagnosis of 
chronic hearing loss during service is not a necessary 
element of service connection.  See Hensley, 5 Vet. App. at 
160.  In the present appeal, service and medical records show 
noise exposure in service; an upward trend in auditory 
thresholds; a diagnosis of current hearing loss; and the VA 
examiner's opinion relating the veteran's hearing loss to 
active service.  Thus, after a full review of the record and 
resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for bilateral hearing 
loss is warranted.  

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. §  4.1.  Where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Currently, the veteran's service-connected residuals of a 
sebaceous cyst is rated as noncompensable (0 percent 
disabling) under Diagnostic Code 7899-7813.  38 C.F.R. 
§ 4.118 (2006).  Where the particular disability for which 
the veteran has been service-connected is not listed, it may 
be rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006); See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the veteran's service-
connected residuals of a sebaceous cyst is rated by analogy 
under Diagnostic Code 7899-7813.

The Board notes that effective August 30, 2002, the rating 
criteria for skin disorders were revised.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002); see also corrections at 67 Fed. 
Reg. 58,448 (Sept. 16, 2002) and 67 Fed. Reg. 62,889 (Oct. 9, 
2002).  Since the veteran filed his increased rating claim in 
July 2003, after the revision of the rating criteria, only 
the current version will apply.

Under Diagnostic Code 7813, dermatophytosis may be rated as 
disfigurement of the head, face, or neck, under Diagnostic 
Code 7800, or as scars, under Diagnostic Code 7801-7805, or 
dermatitis, under Diagnostic Code 7806, depending upon the 
predominant disability.

Under Diagnostic Code 7800, a 10 percent rating is warranted 
if there is one characteristic of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006).  According to Note (1), 
the eight characteristics of disfigurement, for the purposes 
of evaluation under 38 C.F.R. § 4.118 are: (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Turning to ratings for dermatitis or eczema, under Diagnostic 
Code 7806, a 10 percent rating is warranted if the dermatitis 
or eczema covers an area of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period.

VA treatment records do not contain medical evidence for 
treatment for the residuals of the veteran's sebaceous cyst.  

The veteran underwent a VA skin examination in June 2004 for 
his increased rating claim.  At the examination, the veteran 
reported that boils break out on the back of his neck and he 
has numerous actinic keratoses on his body.  The Board notes 
that these skin conditions have been referred to the RO for 
additional development as a new claim for service connection.  
Regarding the sebaceous cyst in the maxillary area, the 
veteran testified in regards to occasional flare-ups with 
pus.  However, he was not being treated for that area and had 
not sought treatment in the past 12 months.  Upon 
examination, the examiner found that the affected area is the 
size of a dime and not large enough to state a percentage of 
exposed area of the body.  There were no available scar and 
no areas of redness, swelling, or tenderness.  There was no 
disfigurement, acne, or chloracne.  Given the above evidence, 
the Board finds that the veteran's symptomatology does not 
cover an area of at least 5 percent of exposed areas affected 
or requires intermittent systemic therapy and, thus, more 
closely approximates a noncompensable disability rating.

Moreover, the Board finds that a higher rating is not 
available under other schedule of ratings for the skin.  The 
veteran has no scars or disfigurement.  The Board concludes 
that the preponderance of the evidence is against a 
compensable disability rating for the veteran's service-
connected residuals of a sebaceous cyst.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's residuals of a sebaceous cyst has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the award of a 
compensable rating for the veteran's service-connected 
residuals of a sebaceous cyst; it follows that, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hearing loss is granted.

A compensable rating for residuals of a sebaceous cyst is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


